 1
 2
 3
 4
 5
 6
                           UNITED STATES DISTRICT COURT
 7
                          CENTRAL DISTRICT OF CALIFORNIA
 8
 9
10    KENYON AIKENS,                               Case No. CV 19-2981-DSF (KK)
11                              Petitioner,
12                        v.                       ORDER ACCEPTING FINDINGS
                                                   AND RECOMMENDATION OF
13    DEBBIE ASUNCION,                             UNITED STATES MAGISTRATE
                                                   JUDGE
14                              Respondent.
15
16
17         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition for a Writ of
18   Habeas Corpus, the records on file, and the Report and Recommendation of the
19   United States Magistrate Judge. The Court has engaged in de novo review of those
20   portions of the Report to which Petitioner has objected. The Court accepts the
21   findings and recommendation of the Magistrate Judge.
22         IT IS THEREFORE ORDERED that Judgment be entered (1) denying the
23   Petition for a Writ of Habeas Corpus; and (2) dismissing this action with prejudice.
24
25   DATED: December 27, 2019
26                                            Honorable Dale S. Fischer
                                              UNITED STATES DISTRICT JUDGE
27
28
